DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 12/29/2021 is acknowledged.
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (Structural Modifications of Kerogen During Natural Evolution as Derived from 13C CP/MAS NMR, IR spectroscopy and Rock-Eval Pyrolysis of Toarcian Shales, 1988) and Rapoport (2016/0108687).
	Witte et al. disclose samples of Toarcian shales have been analyzed by NMR and IR spectroscopy in order to follow the maturity dependent changes in kerogen structure and to check quantitative reliability of both IR and NMR results.  Note abstract and Introduction.  
Witte et al. differs from the instant invention by not disclosing a step of performing IR spectroscopy measurement on a rock sample after the step of performing an NMR measurement on the rock sample.
Rapoport discloses analyzing and monitoring drilling and recycling mud by using an analyzing means comprising at least one member of the group consisting of NMR and Infrared Spectroscopy (IR) and any combination thereof.  Note Claims 1 and 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Witte et al. with that of Rapoport for optimal analysis of rock samples by having more than one type of measurement.   
Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al., as modified by Rapoport, as applied to claim 1 above, and further in view of Craddock et al. (Kerogen Thermal Maturity and Content of Organic-rich Mudrocks Determined Using Stochastic Linear Regression Models Applied to Diffuse Reflectance IR Fourier Transform Spectroscopy (DRIFTS), 2017) and Borot De Battisti et al. (WO2013/155508). 
Witte et al. differs from the instant invention by not disclosing the IR spectroscopy measurement is a DRIFTS spectroscopy measurement; the type of rock sample; using oil-based drilling fluid; and whether the testing is done at laboratory or at a wellsite.
Craddock et al. discloses estimating contents in mudrocks using Infrared spectroscopy such as diffuse reflectance infrared Fourier transform spectroscopy (DRIFTS).  Note abstract.  Mudrock samples used are core cuttings and unweathered outcrop.  Organic matter in the mudrocks is predominantly marine type II, which is most common in actively producing conventional and unconventional petroleum basins, including numerous Devonian-Mississippi mudrocks of North America.  Samples were handled in the laboratory as well as at well-sites in the field for real-time analysis.  Note 1. Introduction and 2. Materials and methods.
Borot De Battisti et al. discloses method of preparing shale cuttings drilled with oil-based drilling fluid such as diesel fluid.  Note paragraph [0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Witte et al. in view of Rapoport with that of Craddock et al. as DRIFTS has optimal estimation of thermal maturity and concentration of kerogen in organic-rich mudrocks as disclosed by Craddock et al. (Note 1. Introduction) and with that of Borot De Battisti et al. so that cuttings can be obtained during drilling.    


	Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSAN S LEE/
Primary Examiner, Art Unit 2852



                                                                                                                                                                                                        
sl